                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 BRENDA FOX,                                       )
                                                   )
                         Plaintiff,                )
                                                   )
 vs.                                               )   Case No. 19-CV-568-SMY-MAB
                                                   )
 P.A.M. TRANSPORT, INC. and                        )
 ABDELALI BARAZZOUK,                               )
                                                   )
                         Defendants.               )

                             MEMORANDUM AND ORDER

YANDLE, District Judge:

        Pending before the Court is Plaintiff Brenda Fox’s Motion to Remand (Doc. 6). Defendant

filed a response (Doc. 10). For the following reasons, the Motion is GRANTED.

                                            Background

        Fox originally filed her Complaint in state court alleging that she was injured when a truck

driven by Defendant Abdelali Barazzouk struck her vehicle on Illinois State Route 203 in Madison

County, Illinois on July 23, 2018 (Doc. 1-1, pp. 3-8). Barazzouk was working for Defendant

P.A.M. Transport, Inc. at the time of the accident. Fox alleges that she suffered severe, permanent,

and disabling injuries as a result of the accident and that she will continue to suffer in the future.

She also alleges that she lost past wages and will have future lost wages. In her Complaint, she

specifically requests damages between $50,000 and $75,000 from each defendant, jointly and

severally, plus costs of suit. Defendants removed the case to this Court pursuant to diversity

jurisdiction.

        Attached to the Notice of Removal is a January 4, 2019 letter from Plaintiff’s counsel

detailing the damages she seeks against Defendants. Specifically, she demanded $60,000 to settle

                                             Page 1 of 3
the claim and indicated that she had incurred medical bills and lost wages in the amount of

$23,028.68 (Doc. 1-2, pp. 2-3). Defendants counteroffered Plaintiff $10,000 on April 18, 2019

(Doc. 6-2). Defendants contend that Plaintiff’s actual damages plus damages for pain, suffering,

and “severe, permanent, and disabling injuries” easily meets the $75,000 jurisdictional threshold

amount.

                                            Discussion

       “Any civil action brought in a state court of which the district courts of the United States

have original jurisdiction may be removed by the defendant or the defendants, to the district court

of the United States for the district or division embracing the place where such action is pending.”

28 U.S.C. § 1441(a). The removal statute is construed narrowly, and any doubts concerning

removal are to be resolved in favor of remand. Doe v. Allied-Signal, Inc., 985 F.2s 908, 911 (7th

Cir. 1993).

       Removal based on diversity requires that the parties be of diverse state citizenship and that

the amount in controversy exceed $75,000, exclusive of interests and costs. 28 U.S.C. § 1332;

Rubel v. Pfizer Inc., 361 F.3d 1016, 1017 (7th Cir.2014). The removing party bears the burden of

describing how the controversy exceeds the minimum amount required. Brill v. Countrywide

Home Loans, Inc., 427 F.3d 446, 449 (7th Cir. 2005). The notice of removal need only contain a

plausible allegation that the amount in controversy exceeds the jurisdictional threshold. Dart

Cherokee Basin Operating Co., LLC v. Owens 135 S.Ct. 547, 553-554 (2014). However, if the

plaintiff contests the defendant’s allegation regarding the jurisdictional amount, the defendant

must prove those jurisdictional facts by a preponderance of the evidence. See Id; Bloomberg v.

Service Corp. Intern., 639 F.3d 761, 763 (7th Cir. 2011).




                                            Page 2 of 3
       Defendants argue that Plaintiff “stands to recover” more than $75,000 when her actual

damages include medical bills and damages related to pain and suffering and permanent injuries.

Meridian Sec. Ins. Co. v. Sadowski, 441 F.3d 536, 541-542 (7thCir. 2006). Their proof is based

exclusively on Plaintiff’s pre-suit demand of $60,000 and the allegations in the Complaint.

Defendants contend that like the court in Rising-Moore v. Red Roof Inns, Inc., 435 F.3d 813, 816-

7 (7th Cir. 2006), this Court can find that Plaintiff’s $60,000 demand necessarily means this case

is potentially worth more.    Rising-Moore however is easily distinguishable. In that case, the

plaintiff’s pre-removal demand was in excess of $160,000. It was not until the litigation was at

summary judgment stage that the plaintiff agreed to settle for $60,000. Here, Plaintiff’s pre-

litigation demand was $60,000 and Defendants valued her claim at only $10,000. As set forth in

Rising-Moore, it is the pre-removal valuation of the case that counts, not the eventual value of the

case post-removal. As such, Defendants have failed to meet their burden to establish the threshold

jurisdictional amount, and this Court lacks subject matter jurisdiction.

                                            Conclusion

       For the foregoing reasons, Plaintiff’s Motion to Remand (Doc. 6) is GRANTED. This

case is REMANDED to the Circuit Court for Madison County, Illinois.

       IT IS SO ORDERED.

       DATED: November 5, 2019



                                                      STACI M. YANDLE
                                                      United States District Judge




                                            Page 3 of 3
